May 31, 2012

 

Frederick’s of Hollywood Group Inc.

and each of the other Borrowers referenced below

6255 Sunset Boulevard, 6th Floor

Hollywood, CA 9008

 

Ladies and Gentlemen:

 

This is the fee letter (this “Fee Letter”) referred to in that certain Credit
and Security Agreement dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Frederick’s of Hollywood Group Inc., a New York
corporation (“Group”), FOH Holdings, Inc., a Delaware corporation (“Parent”),
Frederick’s of Hollywood Inc., a Delaware corporation (“Frederick’s”),
Frederick’s of Hollywood Stores, Inc., a Nevada corporation (“Stores”), and
Hollywood Mail Order, LLC, a Nevada limited liability company (“Mail Order” and
together with Group, Parent, Frederick’s and Stores, each individually, a
“Borrower” and collectively, the “Borrowers”), and Salus Capital Partners, LLC
(the “Lender”). Unless otherwise defined herein, capitalized terms shall have
the same meanings as specified therefor in the Credit Agreement.

 

In connection with, and in consideration of Lender entering into the Credit
Agreement and providing Advances as contemplated therein, each of the Borrowers,
jointly and severally, agrees to pay to the Lender, the fees referred to below:

 

1. Origination Fee. An origination fee (the “Origination Fee”) in the amount of
$465,000 on account of the Line of Credit, which Origination Fee is deemed fully
earned and non-refundable on the Closing Date. Borrowers shall pay the
Origination Fee to Lender in cash as follows: (i) $232,500 shall be paid on the
Closing Date and (ii) $232,500 shall be paid on May [__], 2013; provided,
however, if an Event of Default occurs then any outstanding portion of the
Origination Fee shall be immediately due and payable. No portion of the
Origination Fee shall be subject to refund, rebate or abatement in whole or
part.

 

2. Unused Line of Credit Fee. An unused line of credit fee (the “Unused Line
Fee”), which Unused Line Fee shall accrue at a rate equal to three-quarters of
one percent (0.75%) per annum times the average daily unused portion of the Line
of Credit. The Unused Line Fee shall be payable monthly in arrears on the first
day of each month, commencing with the first full month following the Closing
Date, and on the Termination Date.

 

3. Monitoring Fees. Collateral monitoring fees (the “Monitoring Fee”) in the
amount of $4,500 per month. The Monitoring Fee shall be payable monthly, in
advance, on the first day of each month following the Closing Date until the
Lender’s commitment to lend is terminated and the Obligations are indefeasibly
paid in full, in which event a monthly installment of the Monitoring Fee shall
be paid on the date of such termination.

 

4. Line of Credit Reduction or Termination Fees. If Lender terminates the Line
of Credit during a Default Period, or if Borrowers elect to terminate the Line
of Credit or reduce the Maximum Line of Credit on a date prior to the Maturity
Date, then Borrowers shall pay to Lender as liquidated damages, and not as a
penalty, a Line of Credit termination fee in an amount equal to a percentage of
the then effective Maximum Line of Credit (or in the case of a reduction of the
Maximum Line of Credit, a percentage of the amount by which the Maximum Line of
Credit is to be reduced), calculated as follows: (i) three percent (3.0%) if the
Termination Date or effective date of reduction of the Maximum Line of Credit
occurs before the first anniversary of the Closing Date; (ii) two percent (2.0%)
if the Termination Date or effective date of reduction of the Maximum Line of
Credit occurs on or after the first anniversary of the Closing Date, but before
the second anniversary of the Closing Date; and (iii) one-half of one percent
(0.5%) if the Termination Date or effective date of reduction of the Maximum
Line of Credit occurs on or after the second anniversary of the Closing Date,
but before the third anniversary of the Closing Date; provided, that in the
event of a sale of all or substantially all of the assets or Capital Stock of
the Borrowers resulting in a Change of Control and repayment in full of the
Obligations and termination of this Agreement, then the Line of Credit
termination fee shall be reduced by fifty percent (50%) of the amount otherwise
due under this paragraph.

 

 

 

5. Annual FILO Facility Fee. Commencing on the first anniversary of the Closing
Date, and continuing on each subsequent anniversary of the Closing Date,
Borrowers shall pay to Lender a nonrefundable annual facility fee on account of
the FILO Advance equal to one-half of one percent (.50%) of the then-outstanding
FILO Advance, which fee shall be fully earned and non-refundable on each such
anniversary date.

 

All fees payable under this Fee Letter constitute compensation for services
rendered and do not constitute interest or a charge for the use of money. All
fees payable hereunder shall be fully earned when due or as otherwise provided
herein and shall not be subject to refund or rebate under any circumstances. All
fees payable hereunder will be paid in immediately available funds and shall not
be subject to reduction by way of setoff or counterclaim.

 

The Borrowers shall execute such instruments, documents and agreements as the
Lender may reasonably require in order to implement the terms of this Fee
Letter. Each Borrower agrees to keep the terms of this Fee Letter confidential
and not to disclose same to any other Person, without the Lender’s prior written
consent other than to (a) such Borrower’s officers, directors, employees,
accountants, attorneys, and other advisors, agents and representatives, and then
only on a confidential basis in connection with the transactions contemplated
hereby, and (b) as required by applicable law or compulsory legal process (in
which case such Borrower agrees to inform the Lender promptly thereof).

 

This Fee Letter may not be amended or any provision hereof waived or modified
except by an instrument in writing signed by each of the parties hereto. THIS
FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
THEREOF. This Fee Letter may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Fee Letter by electronic transmission shall be equally effective as
delivery of a manually executed counterpart of this Fee Letter. Section headings
used herein are for convenience of reference only, are not part of this Fee
Letter and are not to affect the construction of, or to be taken into
consideration in interpreting, this Fee Letter.

 

2

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof, whereupon this Fee Letter shall become a binding agreement between us.

 

[signature pages follow]

 

3

 


  Very truly yours,

SALUS CAPITAL PARTNERS, LLC       By:  s/ Kyle C. Shonak        Kyle C. Shonak
Senior Vice President

 

 

[Signature Page to Fee Letter]

 

 

 

Accepted and agreed to as of

the date first above written:

 

FREDERICK’S OF HOLLYWOOD GROUP INC.   By:  s/ Thomas Rende     

Thomas Rende

Chief Financial Officer

 



FOH HOLDINGS, INC.   By:  s/ Thomas Rende     

Thomas Rende

Chief Financial Officer



 

 



FREDERICK’S OF HOLLYWOOD, INC.   By:  s/ Thomas Rende     

Thomas Rende

Chief Financial Officer



 





 



FREDERICK’S OF HOLLYWOOD STORES, INC.   By:  s/ Thomas Rende     

Thomas Rende

Chief Financial Officer

 



 

HOLLYWOOD MAIL ORDER, LLC   By:  s/ Thomas Rende     

Thomas Rende

Chief Financial Officer



  

 

 

 

 

[Signature Page to Fee Letter]

 



 

 

